Citation Nr: 1532956	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  02-08 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for hearing loss prior to November 30, 2009, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to December 1954.  Before and after such active duty, he had periods of Army Reserve service with active duty for training (ADT) and inactive duty training (IDT).  He retired from the Reserve in June 1992.

The appeal as to entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis comes before the Board from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for bilateral hearing loss and assigned a noncompensable rating effective October 12, 1993.

In June 2006, the Board denied the Veteran's claim for an increased rating for bilateral hearing loss.  In November 2008, the Veterans Claims Court Clerk vacated the Board's June 2006 decision and remanded the claim for readjudication in accordance with the stipulations contained in a Joint Motion for Remand.  In July 2009, the Board remanded the hearing loss claim to the RO.  In January 2010, the RO increased the rating for bilateral hearing loss to 10 percent, effective from November 30, 2009, thus creating a staged rating. 

In April 2010, the Veteran presented testimony the issue on appeal at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO.  A transcript of the hearing is associated with the claims file.  In August 2010, the Board denied an increased rating for bilateral hearing loss.  In March 2012, the Court vacated the Board's August 2010 decision and remanded the issue for readjudication in accordance with the provisions of the March 2012 Memorandum Decision.

In January 2013, the Board denied increased ratings for bilateral hearing loss.  In an April 2014 Memorandum Decision, the Court determined that the Veteran abandoned his claim to the extent that he was seeking a rating in excess of 10 percent from November 30, 2009.  The Court also affirmed the Board's January 2013 decision to the extent that it denied the claim of entitlement to a compensable rating for bilateral hearing loss prior to November 30, 2009, on a schedular basis. 

However, to the extent that the Board denied a compensable rating prior to November 30, 2009, on an extraschedular basis, the Court vacated the Board's January 2013 decision and remanded the matter.  Therefore, with regard to the hearing loss claim, this is the only remaining matter on appeal.

The Veteran testified at a hearing in July 2014 before the undersigned.  Unfortunately, there was a malfunction with the recording device, none of the testimony was recoverable, and a transcript of the hearing could not be produced.  He was informed of this fact in an August 2014 letter and offered the opportunity to appear at a third hearing.  In an August 2014 letter, his attorney informed the Board that he did not wish to appear at a third hearing. As such, the Board concludes that all due process has been met with respect to the hearing requests.

The matter listed above was before the Board and remanded in September 2014 in order for the RO to submit the Veteran's claim to the Director of Compensation Service for an initial determination regarding an extraschedular rating.  This was accomplished in March 2015, and the Veteran's appeal was properly returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The schedular rating criteria are inadequate to rate the additional occupational and social impairment caused by the Veteran's service-connected hearing loss prior to November 30, 2009, particularly as the schedular criteria do not consider the significant effects of bilateral hearing loss on the Veteran's former occupation as an insurance investigator, including his difficulty understanding oral testimony.
 
2.  Prior to November 30, 2009, bilateral hearing loss causes marked interference with occupational and social functioning beyond that contemplated by the schedular rating criteria that is consistent with the degree of impairment contemplated by a 10 percent extraschedular disability rating.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent extraschedular rating for hearing loss, prior to November 30, 2009, have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As described above, the pendency of the Veteran's appeal, he was awarded a 10 percent rating for hearing loss, from November 30, 2009.  Prior to that date, which constitutes the period on appeal in this decision, he is rated noncompensable for his hearing loss.  The only issue remaining before the Board is entitlement to a compensable rating for hearing loss, on an extraschedular basis, prior to November 30, 2009. 

On a schedular basis, hearing loss is considered under the criteria of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).  These criteria evaluate hearing impairment by mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 (2014).

Disability ratings are to be based, as far as practicable, upon the average impairment of earning capacity.  38 C.F.R. § 3.321(b)(1) (2014).  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is considered to be adequately contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

In instances where the schedular evaluation does not contemplate the claimant's specific level of disability and symptomatology, it is found to be inadequate and the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  Where such an exceptional disability picture exists, the matter is referred to the Under Secretary for Benefits or the Director of Compensation Service, for the completion of a third step-a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

As determined by the Board in its January 2013 decision, ridged application of the rating criteria does not provide a schedular rating of greater than 0 percent for the Veteran's hearing loss, prior to November 30, 2009.  Nonetheless, he testified during his April 2010 Board hearing that his hearing loss increased in 1991, when he was on the gun range during Reserve service.  He indicated in his testimony that his symptomatology has remained essentially the same since he filed his claim in 1993.  In a September 2014 written statement, he indicated that, sometime between 1994 and 1996, his hearing loss became so severe that he could no longer adequately complete his job duties.  He was thereafter relegated to a position in which he was only evaluating written testimony instead of listening to and analyzing oral testimony.  He asserted in an October 2014 written statement that he was demoted sometime between 1994 and 1996.  

On VA examination in November 2009, the examiner opined that the Veteran's hearing loss caused significant effects on the Veteran's occupation and caused him to have poor social interactions and difficulty following instructions.  This was the first instance in which a VA examiner reported the functional effects of the Veteran's hearing loss in a report.

In an August 2011 Memorandum Decision, the Veterans Claims Court found that the Board, in an August 2010 decision, had essentially determined that all VA examinations conducted prior to November 2009 were inadequate because they did not include an assessment or report of the functional effects of the Veteran's hearing loss.  Since the Court has made this determination, the Board will consider the November 2009 VA examination report the only adequate examination or description of the Veteran's functional effects during the appeal period.

The Veteran has argued that the schedular rating criteria are inadequate to rate his service-connected disability and that, in particular, hearing loss has had a pronounced effect on his ability to function in occupational and social settings.  As noted above, he described an occupation prior to 1994 that required him to listen to and evaluate live and oral testimony.  Between 1994 and 1996, his hearing deteriorated such that he was thereafter relegated to a different position, where he was only evaluating written testimony.  As such, he believes that the noncompensable rating assigned to his hearing loss prior to November 30, 2009, is inadequate.  He retired in 2002.  

On review of the record in March 2015, the Director of Compensation Service determined that there was no evidence that any accommodations were made for the Veteran at work or that there were promotions that he did not receive.  There also was no evidence that he lost any time from work due to hearing loss.  The Director concluded that the Veteran successfully worked and received promotions until he retired in 2002.  The Director further found that the evidence does not demonstrate that symptomatology associated with hearing loss is not wholly contemplated by the criteria.  The Veteran was not and has not been unemployable due to his hearing loss.  Entitlement to an extraschedular evaluation for bilateral hearing loss was not established.  

As noted, the Board had referred this matter to the Director-therein determining that the evidence demonstrated such an exceptional disability picture that the assigned 0 percent schedular evaluation prior to November 30, 2009, was inadequate.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  That is, the Board, in accordance with the Court's Memorandum Decision, already has found that the rating criteria did not adequately describe the Veteran's level and symptomatology, prior to November 30, 2009.  Notwithstanding the Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion.

After reviewing the record, and in compliance with the Court's Memorandum Decisions, the Board finds that, prior to November 30, 2009, the schedular criteria do not consider the significant effects of the Veteran's level of hearing loss on his former occupation as an insurance investigator, where his described consistent difficulty with hearing oral testimony was especially disabling to the extent that his particular employment was highly dependent on exceptional oral and aural communication skills.  

According to the Court, the only adequate examination that contains evidence regarding the functional effects of the Veteran's hearing loss was conducted in November 2009 and should be applied throughout the appeal period.  The Board is aware that the schedular criteria take in to account speech discrimination scores; however, the Veteran has presented competent and credible evidence showing that his hearing was limited prior to November 30, 2009, such that he was unable to converse accurately with others in his original work environment, which presents a unique work impairment not contemplated by the schedular criteria.  Furthermore, the Court determined that the Board has found that the functional effects of the Veteran's hearing loss have remained consistent throughout the appeal period.

As such, and based upon the evidence and the Court's Memorandum Decisions, the Board finds that, to accord justice, the Veteran's disability requires the assignment of an extraschedular rating of 10 percent, but no greater, for hearing loss, prior to November 30, 2009.  In assigning the extraschedular rating of 10 percent in this case, the Board notes and has applied VA's general rating principles that urge recognition of the actual additional impairment caused by a service-connected disability.  38 C.F.R. § 4.21 (2014) (rating regulations do not require that all cases show all findings specified by the Rating Schedule; coordination of rating with impairment of function expected in all instances).  

In this particular case, while the evidence supports a finding of marked occupational and social interference, the evidence does not include quantifiable monetary loss.  In addition, while the Veteran asserted that he was demoted in his job due to his hearing loss, he only stated that he changed positions and, in fact, reported to a psychiatric VA examiner in June 2006 that he was very successful at his job and eventually became executive director, retiring in 2002.  In any event, neither he nor his representative nor any of the evidence of record suggests that he lost any income as a result of his job change sometime between 1994 and 1996.

Furthermore, the increase to a 10 percent extraschedular rating is based almost entirely on the Veteran's testimony that his hearing loss symptomatology and functional effects have remained essentially consistent since he filed his original claim in 1993.  When he appealed the Board's January 2013 decision to the Court, he abandoned any appeal of a rating in excess of 10 percent from November 30, 2009, on both a schedular and extraschedular basis.  He has never asserted that the functional effects of his hearing loss were worse prior to November 30, 2009, than they were after that date.  

Since the assignment of the extraschedular 10 percent rating prior to November 30, 2009, is based almost entirely on the Veteran's written and oral statements, and he has only alleged that his functional effects have remained the same throughout the appeal period, the Board finds that there is no evidence that an extraschedular rating in excess of 10 percent is warranted.

Resolving reasonable doubt in the Veteran's favor, prior to November 30, 2009, the criteria for a 10 percent extraschedular rating under 38 C.F.R. § 3.321(b) is to be assigned in addition to, and separately rated apart from, any schedular rating percentage assigned for hearing loss under 38 C.F.R. § 4.85.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's hearing loss claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103   See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examinations, the most recent of which was conducted in November 2009.  During this examination, the examiners conducted a physical examination of the Veteran including the administration of appropriate diagnostic testing, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in September 2014 the Board remanded this matter for additional development, including consideration by the Director of Compensation Service of whether an extraschedular rating was warranted.  Since that time, the Director of Compensation Service considered the matter and issued a March 2015 memorandum.  Therefore, the Board finds that the September 2014 remand directives were substantially complied with, and the Board has properly proceeded with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



ORDER

An extraschedular evaluation of 10 percent, but no more, for bilateral hearing loss, prior to November 30, 2009, is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


